Title: To George Washington from Major General William Heath, 19 August 1780
From: Heath, William
To: Washington, George


					
						Dear General
						Newport Augst 19th 1780
					
					Enclosed is an application from Lieut. Cooke, for leave to resign his Commission in Colo. Greenes Regiment, impaired health occasions his request.
					The enclosed Letters from New-London are just come to hand, I apprehend the enemy have some Small enterprise in contemplation.
					The master of a vessel Just arrived at Dartmouth reports that he saw a Fleet of Sixty Sail off Nantucket, who or what they were is not known. I have the honor to be with the greatest respect your Excellency’s most Obedient Servant
					
						W. Heath
					
				